Cobb, J.
The accused was convicted of murder, and sentenced to *89be hung. Having made a motion for a new trial, which was overruled, he excepted.
1. Complaint is made that the court erred in giving the following charge: “ If you believe that at the time of the killing” the deceased “ was advancing on” the accused “ with a deadly weapon,” etc., “ the killing would be justifiable.” This charge was error, for the reason that it was calculated to impress upon the minds of the jury that the accused would not be justified in taking the life of the deceased unless the deceased was advancing upon him, when there were circumstances referred to in the statement of the accused which, if believed by the jury, would have authorized the killing of the deceased, notwithstanding the fact that at the time of the killing the deceased was not advancing upon the accused. The judge having on his own motion, without any request so to do, undertaken to charge the law applicable solely to a theory of the case .as raised by the prisoner’s statement, the charge so given should have been accurately adjusted to the facts of the case as made in the .statement. Ragland v. State, 111 Ga. 211.
2. It is always with reluctance that this court orders the verdict of a jury set aside, but we do so in this instance with less reluctance because it is clearly apparent from the record that the entire truth of the transaction has not been brought to light. There is so little evidence as to the real reason and motive which actuated the accused in killing the deceased, and the knowledge of the eyewitnesses, who were some distance away, was so limited as to this matter, that we can not help but feel that, whether the accused is guilty of murder or not, something yet remains to be told. We send the case back for a new trial, in the hope that the real truth •of the matter may be fully developed.

Judgment reversed.


All the Justices concurring.